Citation Nr: 1000802	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-10 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus can be adjudicated.  Specifically, it is 
determined that another examination is necessary, for the 
reasons discussed below.    

The Veteran contends that his hypertension is due to his 
service, and in the alternative, secondary to his service-
connected diabetes mellitus.  

The Veteran's July 1965 induction physical examination, 
service treatment records, and June 1970 separation physical 
examination are negative for complaints, treatment, or a 
diagnosis of hypertension.  

The Veteran's post-service VA outpatient treatment records 
demonstrate that the Veteran has been receiving treatment for 
his hypertension since 2002.  The records also indicate that 
the Veteran reported being diagnosed with hypertension by a 
private physician in 1999. 


The report of a February 2008 VA examination included a 
diagnosis of essential hypertension; however, the examiner 
did not offer an opinion as to the etiology of the condition, 
to include whether the currently diagnosed hypertension was 
aggravated by the service-connected diabetes mellitus.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Accordingly, a new medical examination 
is necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran should also be provided notice appropriate to 
claims for service connection based on aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the Veteran's claim 
of entitlement to service connection for 
hypertension, as secondary to service-
connected diabetes mellitus.  
Additionally, the notice should explain 
how disability ratings and effective dates 
are determined.  A copy of the notice 
letter must be included in the claims 
file.

2.  Upon completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
current nature and likely etiology of the 
claimed hypertension.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly post-service 
treatment records.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Does the evidence of record show that the 
Veteran currently has a hypertension 
disorder?  If the answer is yes, (1) is it 
at least as likely as not that the current 
disorder had its onset in service? (2) If 
the condition did not have its onset in 
service, it is at least as likely as not 
that any currently demonstrated disorder is 
caused or aggravated by the service-
connected diabetes mellitus?

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


